DETAILED ACTION
1.	The preliminary amendment of September 19, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 23, 24, 26-29, 31, and 33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schell et al. (2013/0194566)-cited by applicant.
As for claim 23, Schell in a field tester for topologies utilizing array connectors and multi-wavelength field tester for topologies utilizing array connectors discloses/suggests the following:  a fiber-optic testing source (of a fiber-optic tester) for testing a multi-fiber cable (Fig. 9: treating main test instrument as components from 74 to 82; paragraph 0036), the fiber-optic testing source (of the fiber-optic tester) (Fig. 9) comprising: a laser source (Fig. 9:  74, 76, 74’, 76’, 74’’, 76’’) communicatively coupled to one or more selective fibers of a plurality of optical fibers connected to a connector (Fig. 9:  82); and at least one photodiode communicatively coupled to the one or more selective optical fibers of the plurality of optical fibers or at least one other optical fiber of the plurality of optical fibers (Fig. 9:  78, 78’, 78’’ with 80, 80’, 80’’ with 82) to implement a communication channel between the fiber-optic testing source and a fiber-optic testing receiver which would be the fiber optic tester (paragraph 0036: communication channel by virtue of bidirectional testing between main and remote test instruments; bidirectional transmitter/receiver), wherein the communication channel is operable independently from a polarity associated with the multi-fiber cable (paragraph 0036:  ‘polarity testing is easily accomplished…’).
As for claim 24, Schell discloses/suggests everything as above (see claim 1).  In addition, Schell discloses/suggests the plurality of optical fibers includes twelve optical fibers (Fig. 2:  multi-fiber connector with link under test has 12 connections to the right with regards to main unit (12) and 12 connections to the left with regards to smart remote (14) thereby showing at least 12 fibers in link under test), and wherein the at least one photodiode further comprises three photodiodes communicatively coupled to three of the plurality of optical fibers by three corresponding splitters (Fig. 9:  78, 78’, 78’’ with 80, 80’, 80’’) to implement the communication channel between the fiber optic tester that is the fiber-optic testing source and the fiber-optic testing receiver (paragraph 0036: communication channel by virtue of bidirectional testing between main and remote test instruments; bidirectional transmitter/receiver).
As for claim 26, Schell discloses/suggests everything as above (see claim 23).  In addition, Schell discloses/suggests wherein the communication channel implemented by the at least one laser source and the at least one photodiode is to provide bi-directional transmission of data between the fiber-optic testing source (of the fiber optic tester) and the fiber-optic testing receiver (bidirectional transmitter/receiver being main and remote test instruments: paragraph 0036).
As for claim 27, Schell discloses/suggests everything as above (see claim 23).  In addition, Schell discloses/suggests wherein the communication channel implemented by the laser source and the at least one photodiode is to provide transmission of commands between the fiber-optic testing source (of the fiber optic tester) and the fiber-optic testing receiver (‘remote which does not transmit until it receives the main’s signal to do so:’ paragraph 0036).
As for claim 28, Schell discloses/suggests everything as above (see claim 27).  In addition, Schell discloses/suggests wherein a command of the commands includes instructions from the fiber-optic testing source (of the fiber-optic tester) to control operations of the fiber-optic testing receiver (‘remote which does not transmit until it receives the main’s signal to do so:’ paragraph 0036; treating main test instrument as the active instrument and the remote as a more passive instrument wherein the active instrument controls the testing:  paragraph 0026).
As for claim 29, Schell discloses/suggests everything as above (see claim 23).  In addition, Schell discloses/suggests wherein the communication channel implemented by the laser source and the at least one photodiode is to provide bi-directional transmission of a confirmation of a connection of the fiber-optic testing source (of the fiber-optic tester) and the fiber-optic testing receiver to the multi-fiber cable (paragraph 0036:  “This configuration enables full bidirectional testing on each fiber by having the main transmit to the remote which does not transmit until it receives the main's signal to do so. Polarity testing is easily accomplished since each transmitter may be encoded to signal which fiber it is attached to and each detector may determine if that signal is received upon the correct fiber.”).
As for claim 31, Schell discloses/suggests everything as above (see claim 23).  In addition, Schell discloses/suggests the plurality of optical fibers includes twelve optical fibers (Fig. 2:  multi-fiber connector with link under test has 12 connections to the right with regards to main unit (12) and 12 connections to the left with regards to smart remote (14) thereby showing at least 12 fibers in link under test), and wherein the at least one laser source further comprises three laser sources communicatively coupled to three of the plurality of optical fibers by three corresponding splitters (Fig. 9:  74, 74’, 74’’, 76, 76’, 76’’ with 80, 80’, 80’’) to implement the communication channel between the fiber-optic tester that is a fiber-optic testing receiver and the fiber-optic testing source (paragraph 0036: communication channel by virtue of bidirectional testing between main and remote test instruments; bidirectional transmitter/receiver).
As for claim 33, Schell discloses/suggests everything as above (see claim 23).  In addition, Schell discloses/suggests the communication channel implemented by the at least one laser source and the plurality of photodiodes is to provide bi-directional transmission of data between the fiber-optic testing receiver and the fiber-optic testing source both being of the fiber-optic tester (bidirectional transmitter/receiver being main and remote test instruments: paragraph 0036).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 30 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schell et al. (2013/0194566)-cited by applicant in view of Collier et al. (2015/0124246)-cited by applicant.
As for claim 30, Schell discloses everything as above (see claim 23).  He does not explicitly state the connector is a Multi-fiber Push On (MPO) connector.  However, he demonstrates 12 fiber connector (Fig. 2:  multi-fiber connector with at least 12 fibers) and does not limit the type of array connector that may be used (paragraph 0041).  Nevertheless, Collier in a system and method for identifying fiber sequence in a multi-fiber optical cable teaches the use of MPO optical fiber connectors for twelve fibers (paragraph 0015 with Fig. 1B) wherein polarity testing is accomplished (paragraph 0003).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the array connector be a multi-fiber push on connector in order to test polarity in a twelve fiber cable.	As for claims 40-42, Schell discloses/suggests the following:  
For claim 40, Schell in a field tester for topologies utilizing array connectors and multi-wavelength field tester for topologies utilizing array connectors discloses/suggests the following:  a fiber-optic testing source (of a fiber-optic tester) for testing a multi-fiber cable (Fig. 9: treating main test instrument as components from 74 to 82; paragraph 0036), the fiber-optic testing source (of the fiber-optic tester) (Fig. 9) comprising: a laser source (Fig. 9:  74, 76, 74’, 76’, 74’’, 76’’) communicatively coupled, based on a specified communication channel, to one or more selective optical fibers of a plurality of optical fibers connected to a connector (Fig. 9:  82); and at least one photodiode communicatively coupled, based on the specified communication channel, to the one or more selective optical fibers of the plurality of optical fibers or at least one other optical fiber of the plurality of optical fibers (Fig. 9:  78, 78’, 78’’ with 80, 80’, 80’’ with 82) to implement the specified communication channel between the fiber-optic testing source and a fiber-optic testing receiver which would be the fiber optic tester (paragraph 0036: communication channel by virtue of bidirectional testing between main and remote test instruments; bidirectional transmitter/receiver), wherein the specified communication channel is operable independently from a polarity associated with the multi-fiber cable (paragraph 0036:  ‘polarity testing is easily accomplished…’).
As for claim 41, Schell discloses/suggests everything as above (see claim 40).  In addition, Schell discloses/suggests the plurality of optical fibers includes twelve optical fibers (Fig. 2:  multi-fiber connector with link under test has 12 connections to the right with regards to main unit (12) and 12 connections to the left with regards to smart remote (14) thereby showing at least 12 fibers in link under test), and wherein the at least one photodiode further comprises three photodiodes communicatively coupled to three of the plurality of optical fibers by three corresponding splitters (Fig. 9:  78, 78’, 78’’ with 80, 80’, 80’’) to implement the specified communication channel between the fiber optic tester that is the fiber-optic testing source and the fiber-optic testing receiver (paragraph 0036: communication channel by virtue of bidirectional testing between main and remote test instruments; bidirectional transmitter/receiver).
As for claim 42, Schell discloses/suggests everything as above (see claim 40).  In addition, Schell discloses/suggests the plurality of optical fibers includes twelve optical fibers (Fig. 2:  multi-fiber connector with link under test has 12 connections to the right with regards to main unit (12) and 12 connections to the left with regards to smart remote (14) thereby showing at least 12 fibers in link under test), and wherein the at least one laser source further comprises three laser sources communicatively coupled to three of the plurality of optical fibers by three corresponding splitters (Fig. 9:  74, 74’, 74’’, 76, 76’, 76’’ with 80, 80’, 80’’) to implement the specified communication channel between the fiber-optic tester that is a fiber-optic testing receiver and the fiber-optic testing source (paragraph 0036: communication channel by virtue of bidirectional testing between main and remote test instruments; bidirectional transmitter/receiver).
As for claims 40-42, he does not explicitly state the connector is a Multi-fiber Push On (MPO) connector thereby having an MPO tester.  However, he demonstrates 12 fiber connector (Fig. 2:  multi-fiber connector with at least 12 fibers) and does not limit the type of array connector that may be used (paragraph 0041).  Nevertheless, Collier in a system and method for identifying fiber sequence in a multi-fiber optical cable teaches the use of MPO optical fiber connectors for twelve fibers (paragraph 0015 with Fig. 1B) wherein polarity testing is accomplished (paragraph 0003).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the array connector be a multi-fiber push on connector and thereby be an MPO tester in order to test polarity in a twelve fiber cable.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 23-30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 (depending from claim 14) of U.S. Patent No. 10,508,972 to Lönne Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 15 of ‘972 appear to anticipate claims 23-30 and 34.9.	Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,002,631 to Lönne Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of ‘631 appear to anticipate claims 23-42.
Allowable Subject Matter
10.	Claims 32 and 35-39 are objected to as being dependent upon a rejected base claim, but appear be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886